16-1319
     Jagdesh v. Sessions
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A098 422 127
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 20th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   SAVITRIE JAGDESH,
14                 Petitioner,
15
16                         v.                                    16-1319
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       Savitrie Jagdesh, pro se, South
24                                         Ozone Park, NY.
25
26   FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
27                                         Attorney General; Anthony C.
28                                         Payne, Assistant Director; Jessica
29                                         D. Strokus, Trial Attorney, Office
1                                     of Immigration Litigation, United
2                                     States Department of Justice,
3                                     Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner Savitrie Jagdesh, a native and citizen of

10   Guyana, seeks review of a March 31, 2016, decision of the BIA

11   affirming a May 21, 2015, decision of an Immigration Judge

12   (“IJ”)    denying   Jagdesh’s     application        for   withholding    of

13   removal    and   relief   under    the   Convention        Against   Torture

14   (“CAT”).     In re Savitrie Jagdesh, No. A 098 422 127 (B.I.A.

15 A.K. Marsh. 31, 2016), aff’g No. A 098 422 127 (Immig. Ct. N.Y. City

16   May 21, 2015).      We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       We have reviewed the decisions of both the BIA and the

19   IJ “for the sake of completeness.”             Wangchuck v. Dep’t of

20   Homeland   Sec.,    448 F.3d 524,   528   (2d    Cir.    2006).     The

21   applicable standards of review are well established.                   See 8

22   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

23   513 (2d Cir. 2009).        Although Jagdesh’s counsel before the
                                         2
1    agency failed to exhaust any relevant arguments on appeal to

2    the BIA, given Jagdesh’s current pro se status, we have

3    reviewed the record and the agency’s rulings and find no error

4    in the agency’s conclusion that Jagdesh failed to meet her

5    burden of proof.

6        To qualify for withholding of removal, an applicant must

7    establish that her “life or freedom would be threatened” in

8    the country of removal.           8 U.S.C. § 1231(b)(3)(A); see 8

9    C.F.R. § 1208.16(b); Ramsameachire v. Ashcroft, 357 F.3d 169,

10   178 (2d Cir. 2004).      A showing of past persecution creates a

11   presumption of future persecution.       8 C.F.R. § 1208.16(b)(1).

12   “The testimony of the applicant may be sufficient to sustain

13   the applicant’s burden without corroboration, but only if the

14   applicant satisfies the trier of fact that the applicant’s

15   testimony is credible, is persuasive, and refers to specific

16   facts sufficient to demonstrate that the applicant is a

17   refugee.”      8   U.S.C.   §§ 1158(b)(1)(B)(ii),    1231(b)(3)(C).

18   “Where the trier of fact determines that the applicant should

19   provide     evidence    that   corroborates    otherwise    credible

20   testimony,    such     evidence   must   be   provided   unless   the

21   applicant does not have the evidence and cannot reasonably
                                        3
1    obtain the evidence.”         Id. § 1158(b)(1)(B)(ii).         “No court

2    shall reverse a determination made by a trier of fact with

3    respect to the availability of corroborating evidence . . .

4    unless the court finds, . . . a reasonable trier of fact is

5    compelled to conclude that such corroborating evidence is

6    unavailable.”      Id. § 1252(b)(4).

7        As the agency found, Jagdesh did not produce reasonably

8    available documentary evidence.           First, at a minimum, she

9    could have obtained testimony or statements from her father,

10   stepmother, or sister, all of whom live in the United States.

11   Second, she failed to provide any medical records, despite

12   alleging that they were in the record, testifying to hospital

13   treatment,   and    stating    in   her   application   that    she   had

14   obtained a medical report that she filed with a magistrate in

15   Guyana.   Accordingly, there is nothing in the record that

16   compels a conclusion that medical records were unavailable.

17   Id. § 1252(b)(4).

18       Finally, the IJ reasonably declined to give weight to

19   Jagdesh’s one piece of evidence, a 2006 letter from the police

20   in Guyana submitted to confirm that Jagdesh had reported

21   threats from her husband in 1999.           As the IJ reasoned, the
                                         4
1    letter lacked foundation: it was created after Jagdesh came

2    to the United States and she did not explain how she obtained

3    it.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

4    342 (2d Cir. 2006) (reasoning that the weight accorded to an

5    applicant’s evidence “lie[s] largely within the discretion of

6    the IJ.” (internal quotation marks omitted)).   Moreover, the

7    letter conflicted with Jagdesh’s testimony to the extent that

8    it reported that there was an investigation, but that her ex-

9    husband had gone into hiding.

10         Given the complete absence of reliable corroboration,

11   the agency reasonably concluded that Jagdesh failed to meet

12   her burden of proof.    8 U.S.C. § 1158(b)(1)(B)(ii).    This

13   determination is dispositive of withholding of removal and

14   CAT relief because both claims are based on the same factual

15   predicate.    See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d

16   Cir. 2010).

17         For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of removal

19   that the Court previously granted in this petition is VACATED,

20   and any pending motion for a stay of removal in this petition

21   is DISMISSED as moot.   Any pending request for oral argument
                                     5
1   in this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                 6